DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 22, 2022:
Claims 1-2, 5-8, 10 and 12-14 are pending. Claims 3-4, 9 and 11 have been cancelled as per applicant’s request. Claims 7-8, 10 and 12-14 have been withdrawn. 
The previous drawing objections are withdrawn in light of the replacement drawings.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0162598) in view of Mitsumoto et al. (US 2017/0309907).
Regarding Claim 1, Kim et al. teaches a cathode (i.e. positive) active material comprising a first positive active material of lithium cobalt-based oxide and a second positive electrode active material of a lithium nickel-based oxide (Para. [0011]]) wherein the lithium nickel-based oxide comprises nickel, cobalt and manganese (Para. [0033]) and is a lithium composite transition metal oxide (i.e. second positive electrode material) which is LiNi0.55Mn0.30Co0.15O2 (Para. [0084]). This reads on Formula 2 of the instant claim as a2 = 1, x2 = 0.55, y2 = 0.30, z2 = 0.15, w2 = 0, δ = 0 and x2+y2+z2+w2 = 1.
Regarding the state of charge limitation in claim 1 regarding a state of charge for each of the positive electrode active materials when a voltage of the lithium secondary battery reaches a constant voltage at a 1 C-rate, the limitation is describing a manner of operating the claimed positive electrode. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §2114(II). Thus, the state of charges when the voltage of the lithium secondary battery reaches a constant voltage at 1 C-rate do not limit the positive electrode of claim 1. 
However, Mitsumoto et al. teaches a positive electrode active material for a lithium battery (Para. [0174]) wherein the material may be a lithium-manganese containing composite oxide represented by the formula Li[LiaMn2-a-b-cNibM2c]O4-δ (Para. [0041]) wherein M2 is cobalt (Para. [0043]) and thus, may be a lithium nickel manganese cobalt oxide, wherein the crystallite (i.e. single crystal) size is preferably 100 or more (Para. [0079]) (overlapping with the claimed range).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium nickel manganese cobalt oxide positive electrode active material of Kim et al. to incorporate the teaching of the lithium nickel manganese cobalt oxide positive electrode active material crystallite size (i.e. single crystal size) of 100 nm or more as when the crystallize size is 100 nm or more, the ion conductivity can be increased and thus the output can be raised. Additionally, polarization can be suppressed by increasing the output and can prevent the discharge capacity from gradually decreasing with the repetition of charging and discharging (Para. [0080]). 
Regarding Claim 2, Kim et al. as modified by Matsumoto et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a lithium-cobalt based oxide (i.e. first positive electrode material) which is LiCoO2 (Para. [0085]). This reads on Formula 1 of the instant claim as a1 = 1, x1 = 0, and β = 0. 
Regarding Claim 5, Kim et al. as modified by Matsumoto et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a coating is formed on of lithium nickel-based oxide (i.e. the second positive electrode active material contains a coated element) (Para. [0038]) wherein it is surface treated with 2,000 ppm fluorine (within the claimed range of 1,000 ppm or more) (Para. [0084]). 
Regarding Claim 6, Kim et al. as modified by Matsumoto et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the mixing ratio of the lithium cobalt oxide (i.e. first positive electrode active material) and the lithium nickel composite transitional metal oxide (i.e. second positive electrode active material) is mixed in a ratio of 70:30 (within the claimed range of 90:10 to 30:70) (Para. [0085]).
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues the positive electrode active material from both references have different compositions and crystal structures and imparting a crystal size as to one material to an entirely different material is not something that a person of ordinary skill in the art would readily do and neither prior art reference teaches how this might be accomplished.
Examiner respectfully disagrees. Matsumoto et al. teaches the crystallite size is achieved by adjusting a calcination temperature, a calcination time, a supporting agent which enhances reactivity, a calcination atmosphere, a raw material species, and the like (Para. [0083]), and thus, teaches how the feature of the crystallite structure is achieved. Therefore it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known method and technique of Matsumoto et al. to the material of Kim et al., as the ion conductivity can be increased and thus the output can be raised. Additionally, polarization can be suppressed by increasing the output and can prevent the discharge capacity from gradually decreasing with the repetition of charging and discharging (Para. [0080]). Furthermore, both positive electrode active materials are lithium nickel cobalt manganese oxides (Kim et al. -- Para. [0033] and Matsumoto et al. – Para. [0041], [0043])  and thus, there is a reasonable expectation of success.  There is no teaching away from modifying crystallite size or that modifying the crystallite size would not render the battery inoperable. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues the invention of instant claim 1 provides an excellent effect of increased surface resistance of the layered active material and remarkably improved charge and discharge profile. 
In response to applicant's argument that the invention of instant claim 1 provides remarkably improved results, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729